SUMMARY ORDER
Plaintiff Frank R. Terreri appeals from the March 27, 2009 judgment of the District Court denying plaintiffs motion for judgment on the pleadings, granting defendant’s motion for judgment on the pleadings, and affirming the decision of the Commissioner of the Social Security Administration (the “Commissioner”) denying plaintiffs application for disability benefits. On appeal plaintiff argues that the District Court erred in affirming the decision of the Administrative Law Judge (“ALJ”) because the ALJ failed to consider or explain his reasons for discrediting the opinion of Terreri’s treating physician, in violation of 20 C.F.R. § 404.1527(d)(2). We assume the parties’ familiarity with the facts and procedural history of the case.
We have reviewed each of plaintiffs claim and find it to be without merit. Substantially for the reasons stated by the District Court in its careful and thoughtful decision dated March 10, 2009, see Terreri v. Astiue, 07-CV-00277, 2009 WL 749860 (W.D.N.Y. March 18, 2009), the March 27, 2009 judgment of the District Court is AFFIRMED.